DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  
	In claim 18, lines 3 – 4, “with respect the frame” should “with respect to the frame”.
	  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 7, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent number US 3,580,591 A to Coffey et al. (hereinafter referred to as Coffey).

Regarding claims 1, 3 – 7, 18 and 19, Coffey discloses a device (two attachments 50) for supporting a wheelchair (wheelchair 20), comprising:
	[Claim 1] a. a frame comprising two rails (rod 70 and rod 72, Fig. 6) extending from a first end of the frame to a second end of the frame, the first end (short bracket 74) of the frame configured to be attached to an axle of the wheelchair (bracket 74 is attached to axle 4 via posts 42, Fig. 5), the second end of the frame configured to be attached to a wheel for allowing translation of the device (two attachments 50) over a surface, the frame configured to be positioned behind a back (back 22) of the wheelchair (Figs. 5 and 6); and 
	b. a support system (member 54) coupled to the frame, the support system positioned at an angle with respect to the frame to catch the back of the wheelchair upon reclining of the wheelchair, the position of the support system with respect to the frame being adjustable in order to catch the wheelchair at varying angles of reclining (Col. 4, Lns. 37 – 53);
	[Claim 3] wherein each rail has a first end (short bracket 74), the first end of each rail is provided with a curved member for attaching to a rear axle of the wheelchair (wheelchair 20; bracket 74 is attached to axle 4 via posts 42, Fig. 5; Figs. 2, 5 and 6);
	[Claim 4] wherein the rails (rod 70 and rod 72, Fig. 6) of the frame are configured in a wedge shape having a wider end and a tip (See the upper ends of members 54 of device 52 near the handgrips 51 and 53, Fig. 1);
	[Claim 5] wherein each rail has a second end, the second ends of the rails (rod 70 and rod 72, Fig. 6) coming together to form the tip of the wedge shape (See the upper ends of members 54 of device 52 near the handgrips 51 and 53, Fig. 1);
	[Claim 6] wherein a connector wedge (fastener holding rods 70 and 72 together, Fig. 6) is provided where the second ends of the rails (rod 70 and rod 72, Fig. 6) come together, the wheel operatively coupled to the connector wedge (via member 54, See Fig. 6);
	[Claim 7] wherein each rail has a second end, the second ends of the rails (rod 70 and rod 72, Fig. 6) coupled to a U-shaped channel member, the wheel operatively coupled to the channel member (See Fig. 3 where the wheel 52 is attached).

Regarding claims 18 and 19, Coffey discloses a method for training a wheelchair (wheelchair 20) user to perform wheelies with a wheelchair comprising: 
	[Claim 18] e. Providing a device (two attachments 50) having a frame with two notched rails (rod 70 and rod 72, Fig. 6) and a support system (member 54) coupled to the frame and capable of being positioned at various angles with respect the frame for supporting the weight of the wheelchair and the wheel chair user:
	 f. Positioning the device behind a back of the wheelchair and attaching a first end (short bracket 74) of the frame to an axle of the wheelchair (Fig. 5): 
	g. Positioning the support system (member 54) to a desired angle (as shown in Fig. 5); and 
	h. Instructing the user to perform wheelies, wherein when the user performs a wheelie and loses balance, the support system catches the back of the wheelchair (Col. 5, Lns. 1 – 8; as shown in Figs. 5 and 6); and
	[Claim 19] further comprising adjusting the angle of the support system (member 54) with respect to the frame depending upon the experience level of the user in performing wheelies (Col. 5, Lns. 8 – 13).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey, in view of patent number US 3,848,883 to Breacain.

Regarding claim 20, Coffey discloses the method of claim 19, attaching the device to the axle of the wheelchair (Figs. 1, 5 and 6) but does not further teach adjusting of the angle of the support system are performed without the use of tools.

However, Breacain discloses a wheelchair anti-tip apparatus (19) wherein and method including adjusting the angle of the support system by lengthening it, is done using an integrated handle (rubber handle 46), and not done using tools (manual force, Col. 3, Lns. 26 – 30).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Coffey’s device such that the angle can be adjusted by adjusting its length, without the use of tools, so that the user does not have to carry heavy tools.

Allowable Subject Matter
Claims 2 and 8 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, Coffey discloses the device of claim 1, but does not further disclose each rail has a number of notches provided along an upper surface, the notches forming teeth for interacting with the support system to allow the position of the support system with respect to the frame to be adjusted.  Claims 8 – 17 depend from claim 2, and therefore, are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611               


/JACOB B MEYER/           Primary Examiner, Art Unit 3618